Case 1:20-cv-00990-DCJ-JPM Document 19 Filed 02/12/21 Page 1 of 1 PageID #: 90




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

JOHNNIE E. BANKS, #17117-084,           CIVIL DOCKET NO. 1:20-CV-00990-P
Plaintiff

VERSUS                                  JUDGE DAVID C. JOSEPH

USA ATTORNEY GENERAL                    MAGISTRATE JUDGE JOSEPH H.L.
BARR, ET AL,                            PEREZ-MONTES
Defendants

                                 JUDGMENT

      For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 17], and after a de novo review of the record,

including the Objection [ECF No. 18], having determined that the findings and

recommendation are correct under the applicable law;

      IT IS ORDERED that the Plaintiff’s Petition for Writ of Habeas Corpus [ECF

No. 1] and the amended Petition [ECF No. 8] are DISMISSED for lack of jurisdiction,

WITH PREJUDICE, as to the jurisdictional issue, and WITHOUT PREJUDICE as

to the merits of Banks’ claim.

      THUS, DONE AND SIGNED in Chambers, this 12th day of February 2021.


                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
